Name: COMMISSION REGULATION (EC) No 2209/96 of 19 November 1996 laying down to what extent applications for issue of export licences submitted during November 1996 for beef and veal products which may benefit from special import treatment in Canada may be accepted
 Type: Regulation
 Subject Matter: tariff policy;  America;  animal product
 Date Published: nan

 No L 295/24 | EN Official Journal of the European Communities 20 . 11 . 96 COMMISSION REGULATION (EC) No 2209/96 of 19 November 1996 laying down to what extent applications for issue of export licences submitted during November 1996 for beef and veal products which may benefit from special import treatment in Canada may be accepted fourth quarter of 1996, whereas no applications were submitted for export licences for beef and veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 ('), as last amended by Regulation (EC) No 2051 /96 (2), and in parti ­ cular Article 12 (a) (8) thereof, Whereas Regulation (EC) No 1445/95 lays down, in Article 12 (a), detailed rules for export licence applications for the products referred to in Article 1 of Regulation (EC) No 2051 /96; Whereas Regulation (EC) No 2051 /96 fixed the quantities of meat which might be exported on special terms for the HAS ADOPTED THIS REGULATION: Article 1 No applications for export licences were lodged for the beef and veal referred to in Regulation (EC) No 2051 /96 for the fourth quarter of 1996 . Article 2 This Regulation shall enter into force on 20 November 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 November 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 143, 27. 6 . 1995, p. 35. Ã ¬1) OJ No L 274, 26 . 10 . 1996, p . 18 .